NO. 07-06-0347-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                SEPTEMBER 6, 2006

                         ______________________________


                       KENNETH FELIX GOMEZ, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B16726-0603; HONORABLE EL SELF, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Following a plea of guilty, appellant Kenneth Felix Gomez was convicted of evading

arrest or detention, enhanced, and punishment was assessed at fifteen years confinement.
Sentence was imposed on June 9, 2006, and no motion for new trial was filed. On August

9, 2006, proceeding pro se, appellant filed a notice of appeal in this Court.1


       A defendant must file a written notice of appeal with the trial court clerk within thirty

days after the date sentence is imposed. Tex. R. App. P. 25.2(c) & 26.2(a)(1). The Rules

of Appellate Procedure provide for a fifteen day extension in which to file the notice of

appeal if it is accompanied by a motion for extension of time. Tex. R. App. P. 26.3 &

10.5(b)(2). This Court is without jurisdiction to address the merits of an appeal and can take

no action other than to dismiss if an appeal is not timely perfected. See Slaton v. State, 981
S.W.2d 208, 210 (Tex.Cr.App. 1998).


       Appellant’s deadline for filing a timely notice of appeal was Monday, July 10, 2006.2

The notice mistakenly filed here on August 9, 2006, does not invoke our jurisdiction.


       Accordingly, the purported appeal is dismissed for want of jurisdiction.


                                            Don H. Reavis
                                              Justice


Do not publish.



       1
         Rule 25.2(c)(1) of the Texas Rules of Appellate Procedure requires a notice of
appeal in a civil case to be filed with the trial court clerk. Although Rule 25.1(a) provides
that a notice mistakenly filed in this Court is deemed to have been filed the same day with
the trial court clerk, there is no such provision for criminal cases.
       2
       The thirty day deadline expired on July 9, 2006, which fell on a Sunday, extending
the deadline to the next day. See Tex. R. App. P. 4.1(a).

                                               2